Title: Thomas Jefferson to the Republicans of Essex County, Massachusetts, 28 March 1809
From: Jefferson, Thomas
To: Essex Co., Mass. Republicans


          The reciept of your kind address in the last moments of the session of Congress, will, I trust offer a just apology for this late acknolegement of it.I am very sensible of the indulgence with which you are so good as to review the measures of my late administration: and I feel for that indulgence the sentiments of gratitude it so justly calls for. the stand which has been made on behalf of our seamen enslaved & incarcerated in foreign ships, & against the prostration of our rights on the ocean under laws of nature acknoleged by all civilized nations, was an effort due to the protection of our commerce, & to that portion of our fellow citizens engaged in the pursuits of navigation. the opposition of the same portion to the vindication of their peculiar rights has been as wonderful, as the loyalty of their agricultural brethren in the assertion of them has been disinterested & meritorious. if the honour of the nation can be forgotten, Whether the abandonment of the right of navigating the ocean may not be compensated by exemption from the wars it would produce, will  may be a question for our future councils, which the disclaimer of our navigating citizens, may, if continued, relieve from the embarrasment of their rights.
          Sincerely & affectionately attached to our national constitution, as the ark of our safety, & grand Palladium of our peace & happiness, I learn with pleasure that the number of those in the county of Essex, who read & think for themselves, is great, & constituted of men who will never surrender, but with their lives, the invaluable liberties atchieved by their fathers. their elevated minds put all to the hazard for a three penny duty on tea, by the same nation, which now exacts a tribute equal to the value of half our exported produce. 
          I thank you, fellow citizens for the kind interest you take in my future happiness, and I sincerely supplicate that overruling Providence which governs the destinies of men & nations to dispense his choicest blessings on yourselves, & our beloved country. Th: Jefferson Monticello  Mar. 28. 1809. 
        